Ladd, J.
The sworn notice of ownersip served on the defendant as sheriff making the levy. of the various writs of attachment omitted to state any consideration whatever for the chattel mortgage under which the plaintiff claimed. This was expressly required by section 3991 of the Code in order to'render the officer liable. See Code, section 3906; Crawford v. Nolan, 70 Iowa, 100; Linden v. Green, 81 Iowa, 366. Because of such defect the notice was properly excluded from the evidence, and the verdict rightly directed for the defendant.' — Affirmed.
Granger, C. J., not sitting.